Walton, J.
The plaintiffs aver, and they must of course prove, that the defendant was legally notified of the dishonor of the note in suit. But legal notice is not necessarily actual notice. Proof that a letter containing the proper information was seasonably put into the post office directed to the indorser at the place where, after diligent inquiry, he was supposed to reside, will sustain the averment of notice, although as matter of fact the indorser did not reside there, and the letter never reached him.
TMs point was directly decided in Shed v. Brett, 1 Pick., 401. The court there say that “an averment of notice will be sufficiently proved by showing that the steps necessary to give the notice *343have been taken; if subsequently received, it will relate to the time when it was sent; if never received the fact of having put it in the proper train is enough.”
So, in Hill v. Varrell, 3 Maine, 233, the court say that if the defendant had resided at New Orleans, a notice directed to him at that place would have been sufficient, though the letter had never reached him.
If the indorser changes his residence, and does not give the holder notice of such change, and he does not in fact know it, and is not guilty of negligence in not knowing it, notice sent to his former place of residence is sufficient. And when nothing has occurred to suggest the idea of a change, no inquiry is necessary. Men do not go into the street to inquire for another’s residence when they suppose they already know it. Bank of Utica v. Phillips, 3 Wend, 408; Gawtry v. Doane, 51 N. Y., 84.
And if upon inquiry of a person likely to know, such an answer is received as leaves no reasonable doubt upon the mind of the inquirer that the indorser’s residence is ascertained, no further inquiry is necessary. The inquiries should be pursued till all sources of information are exhausted, unless a satisfactory answer is sooner received; but when a satisfactory answer is received, the inquiries may stop. Bank of Utica v. Bender, 21 Wend., 643.
And if there are two or more post offices in a town, notice directed to the town generally is sufficient, unless the sender knew, or was negligent in not knowing, the particular office at which the indorser was in the habit of receiving his letters. Morton v. Westcott, 8 Cush., 425 ; Cobet Bank v. Russell, 4 Gray, 167.
These familiar principles are, in our judgment, a sufficient answer to all the defendant’s objections. In other words, the evidence satisfies us that, upon the dishonor of the note in suit, the plaintiffs did exercise reasonable diligence to communicate knowledge of that fact to the defendant. And we further hold that the averment of notice in the plaintiffs’ declaration is sufficiently proved by the evidence that a letter, containing the proper information, was seasonably put into the post office, directed to the *344defendant at tbe town, where the plaintiffs had reason to believe, and did in fact believe, he resided.

Judgment for the p laintiffs.

Appleton, C. J., Dickerson, Barrows, Virgin and Peters, JJ., concurred.